(1996). We therefore conclude that the district court did not err in denying
appellant's motion. Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                   Hardesty


                                                                   J.
                                   Parraauirre



                                   Cherry


cc: Hon. David B. Barker, District Judge
     Craig A. Bingaman
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                      2